Case 1:20-cv-00062-WES-PAS Document 44 Filed 01/13/21 Page 1 of 30 PageID #: 2532




                                UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF RHODE ISLAND

  SEQUIN, LLC,                                                 :
       Plaintiff,                                              :
                                                               :
           v.                                                  :        C.A. No. 20-62WES
                                                               :
  KIMBERLY RENK, GREGORY C. DRYER,                             :
  and UNLIMITED, LLC, d/b/a SEQUIN,                            :
        Defendants.                                            :

                                  REPORT AND RECOMMENDATION

  PATRICIA A. SULLIVAN, United States Magistrate Judge.

           “Happy families are all alike; every unhappy family is unhappy in its own way.”
                                Leo Tolstoy, Anna Karenina (1877).1

          Now pending before the Court is the motion of Defendant Kimberly Renk (“Kim”)2 to

  dismiss two Counts – Count V (defamation per se) and Count VI (tortious interference with

  business relations) – asserted against her by Plaintiff Sequin, LLC (“Sequin”), for failure to state

  a claim pursuant to Fed. R. Civ. P. 12(b)(6). ECF No. 30. In Count V, Sequin alleges that Kim

  defamed it per se by sending an email to some of its customers that exposed the details of a

  dysfunctional family squabble between Kim and certain members of the Renk family3 who own

  and manage Sequin. ECF No. 17 at 24-26. In Count VI, Sequin claims that the email interfered

  with its business relationships, as well as its reputation and standing with these customers. Id. at

  26-27. The motion has been referred to me pursuant to 28 U.S.C.§ 636(b)(1)(B). Finding that

  the verified First Amended Complaint (“FAC”) fails plausibly to allege either that the email is


  1
   This version of the opening sentence of Anna Karenina is taken from the translation by Joel Carmichael. Leo
  Tolstoy, Anna Karenina 1 (Bantam Classic ed. 1981).
  2
   Counts V and VI are asserted only against Kim. The other Defendants – Gregory C. Dryer, Kim’s husband, and
  Bunnies Unlimited, LLC, Kim’s business – have not joined the motion to dismiss.
  3
    These Renk family members include Kim’s sister, Linda Renk (“Linda”), Kim’s brother, Richard John Renk, Jr.
  (“RJ”), and Kim’s father, Richard Renk, Sr. (“Richard”).
Case 1:20-cv-00062-WES-PAS Document 44 Filed 01/13/21 Page 2 of 30 PageID #: 2533




  defamatory per se (or defamatory at all) as to Sequin or that its allegedly defamatory statements

  interfered (causing harm resulting in damages) with Sequin’s relationships with any of its

  customers, I recommend that the motion be granted.

  I.      SETTING THE STAGE

          Kim’s motion to dismiss arises in a case that is not new to this Court; therefore, before

  focusing on the instant motion, I pause to sketch in the somewhat complicated background.

          The Court became familiar with the matter in the course of addressing Sequin’s motion

  for preliminary injunction and Defendants’ motion to stay Counts I-IV based on the abstention

  doctrine pursuant to Colorado River Water Conservation District v. United States, 424 U.S. 800

  (1976) (“Colorado River”). This work culminated in Sequin, LLC v. Renk, C.A. No. 20-

  62WES, 2020 WL 5995205 (D.R.I. Oct. 2, 2020) (“Sequin I”).4 In brief, these proceedings have

  revealed the unpleasant details of an ugly family fight over ownership and control of Sequin, a

  successful New York-based seller of costume jewelry. Sequin I, at *2-5. Since 2018, the family

  war has been publicly waged in New York state court. See generally Renk v. Renk, Index No.

  652439/2018 (N.Y. Sup. Ct.) (“Renk v. Renk I”), and Renk v. Renk, Index No. 153019/2020

  (N.Y. Sup. Ct.) (“Renk v. Renk II”). The internecine strife spilled into the District of Rhode

  Island, when Sequin initiated this case in February 2020. In the New York cases, Kim claims

  that, with her sister, Linda, she co-founded Sequin in 1999 and that 50% of Sequin is rightfully

  hers but her interest has been held in her father’s name, and that, more recently, her siblings,




  4
   Sequin’s preliminary injunction motion was abandoned after the Court questioned Sequin’s counsel regarding its
  bona fides, including the troubling discrepancies between the facts reflected in the pleadings and the discovery
  developed in Renk v. Renk, Index No. 652439/2018 (N.Y. Sup. Ct.) and Linda’s averments under oath in this case.
  Sequin I, at *3 n.8, *12. Defendants’ Colorado River motion to stay Sequin’s infringement claims was granted.
  Sequin I, at *13.

                                                          2
Case 1:20-cv-00062-WES-PAS Document 44 Filed 01/13/21 Page 3 of 30 PageID #: 2534




  Linda and RJ, have wrongly forced her out of Sequin. As described by the New York Supreme

  Court in Renk v. Renk I:

          [A]lthough [Kim] has served in a well-compensated managerial position at Sequin
          [since leaving her prior employment, Kim’s] father never formally transferred the
          50% interest to her or placed it in her name. . . . Linda . . . claims the second 50%
          interest was in the name of their father Richard and that any promise Richard may
          have made to transfer his interest to [Kim] is unenforceable. [Kim] commenced
          this suit after a break down in her relationship with Linda . . . as part of an internal
          family power struggle related to the running of the company.

  Renk v. Renk I, No. 652439/2018, 2020 WL 2572384, at *1 (N.Y. Sup. Ct. May 21, 2020)

  (motion to dismiss denied in part, granted in part), aff’d, ___ N.Y.S.3d ____, 188 A.D.3d 502

  (N.Y. App. Div. Nov. 12, 2020). While Linda, RJ and Richard have conceded that Kim was

  lauded as a Sequin co-founder on Sequin’s website and Linda and Richard have admitted that

  Kim may be entitled to an interest in Sequin beyond her status as an employee holding a “well-

  compensated managerial position,” they contend that Kim has engaged in significant misconduct

  that has adversely affected Sequin resulting in their decision to suspend her and bring legal

  claims against her; they vigorously dispute that Kim is entitled to ownership of 50% of Sequin.

  Sequin I, at *2, 5.

          As a public airing of the Renk family troubles, the sorry spectacle began in May 2018,

  when Kim filed Renk v. Renk I in New York state court, claiming that she is entitled to a 50%

  interest in Sequin. Sequin I, at *2. After the filing (which drew an array of counterclaims), for a

  time, the battle seemed contained in that Kim continued to serve in a top managerial capacity at

  Sequin and was paid “generous compensation.” FAC ¶ 52. That changed on February 7, 2020,

  with Sequin’s filing of this case, in which it sued Kim in the District of Rhode Island for

  infringement based on her operation of a Sequin-branded pop-up store in Newport. Sequin I, at

  *4-5. Soon after, on March 6, 2020, Sequin suspended Kim’s employment, sending a terse



                                                     3
Case 1:20-cv-00062-WES-PAS Document 44 Filed 01/13/21 Page 4 of 30 PageID #: 2535




  lawyer’s letter advising that “due to her ongoing and unremedied misconduct in Sequin’s

  workplace, [Kim’s] employment is suspended effective immediately.” ECF No. 29-18 at 84; see

  also FAC ¶ 49. At the same time, Linda and RJ sent a reassuring communication5 to Kohl’s and

  other Sequin customers regarding Kim’s departure, advising that Kim “will be on a leave of

  absence effective today,” but allaying concerns: “[w]e have the same strong, talented and

  dedicated executive team, who are committed to continuity and uninterrupted execution of our

  business so there will be no change to our organization’s functionality.” ECF No. 29-18 at 86.

  Sequin describes this communication in its brief in opposition to the motion to dismiss: “[t]hese

  Sequin owners and officers merely sent an innocuous notice to their customers of [Kim’s] leave

  of absence to ensure their customers could maintain contacts with the company during her

  leave.” ECF No. 33 at 19.

             On March 23, 2020, Kim filed Renk v. Renk II in New York state court, suing Sequin

  and her siblings for employment discrimination, wrongful discharge and injury to reputation.

  Sequin I, at *5. The filings in Renk v. Renk II describe incendiary and unsavory behavior by,

  and bilious exchanges among, the siblings and their attorneys, with each side accusing the other

  of offensive workplace misconduct. See generally Renk v. Renk II, Index No. 153019/2020




  5
      The complete text of this communication is:

             Dear Kohl’s Team
             We want to inform you that Kim Renk will be on a leave of absence effective today.
             We have the same strong, talented and dedicated executive team, who are committed to continuity and
             uninterrupted execution of our business so there will be no change to our organization’s functionality.
             On behalf of everyone at Sequin, please know we appreciate and value your partnership.
             Should you have any questions or concerns, please do not hesitate to reach out to me directly.
             Thank you,
             Linda Renk & RJ Renk

  ECF No. 29-18 at 86. At the hearing, the Court confirmed that Sequin does not dispute the authenticity of this
  iteration of Linda’s and RJ’s communication to Kohl’s.

                                                              4
Case 1:20-cv-00062-WES-PAS Document 44 Filed 01/13/21 Page 5 of 30 PageID #: 2536




  (N.Y. Sup. Ct.).6 Kim’s pleading includes the charge that Linda’s and RJ’s communication to

  Kohl’s (and others) was sent with the “specific intent of destroying whatever standing [Kim] had

  with customers . . . developed over the past 20 years.” Sequin I, at *5 (internal quotation marks

  omitted). Next, on April 6, 2020, Kim sent an email to an individual (“E.E.”) at Kohl’s; Kim

  claims that this email was in response to the Kohl’s communication written by Linda and RJ.7

  ECF No. 30-1 at 8. This email contains the nine accused statements that Sequin alleges are

  defamatory per se. FAC ¶ 51.

           The complete text of the email to E.E. (with the accused defamatory statements

  underscored by the Court) is as follows:

           Sent: Monday, April 6, 2020, 03:55:48 PM EDT
           Subject: Kim Renk & Sequin

           Dear [E.E.],

           I hope this finds you and your family well and staying safe during this very scary
           corona virus world we now find ourselves in. It is not my intent to intrude or
           disturb your focus on staying safe. As such I’ve avoided sending this to you until
           now.

           I write because many of Sequin’s clients have reached out to me after receiving an
           embarrassing and awkward communication recently sent to you by my sister,
           Linda Renk, and brother, RJ Renk, concerning my relationship with Sequin and
           falsely suggesting that I had reason to take a “leave of absence”. In response to
           your kind and heartfelt concerns about my health, which I deeply appreciate, I
           feel I must correct the record at this time:

                    x I am not on a leave of absence;
                    x I do not have the Corona virus or any other condition;
                    x I’m perfectly healthy as well;
                    x Contrary to Linda’s assertions, it is not the same strong team at Sequin.

  6
   Since the events pertinent to this motion, Renk v. Renk II was dismissed by the New York Supreme Court; an
  appeal from the dismissal is pending. Renk v. Renk¸ Index No. 153019/2020, 2020 N.Y. Misc. LEXIS 10284 (N.Y.
  Sup. Ct. Nov. 25, 2020), appeal filed, Index No. 153019/2020, NYSCEF No. 49 (N.Y. Sup. Ct. Dec. 28, 2020).

  7
    Just as Linda and RJ also sent their communication to other Sequin customers, ECF No. 33 at 19, Kim also sent her
  responsive email not just to E.E. and other individuals at Kohl’s but also to individuals associated with other Sequin
  customers. FAC ¶¶ 53-54.

                                                            5
Case 1:20-cv-00062-WES-PAS Document 44 Filed 01/13/21 Page 6 of 30 PageID #: 2537




        Thank you for taking the time to reach out to me after receiving that
        communication. Quite simply, Linda and RJ are pushing me out of my company
        in retaliation for my taking legal action to reclaim my ownership in, Sequin. This
        has been an ongoing family issue that I have made every effort to avoid making
        public in order to amicably and discreetly resolve the matter. However, in 2018 I
        was forced to file a lawsuit with the Supreme Court of New York which is
        publicly available under Index #625439/2018 regarding my 50% ownership in
        Sequin, the Company I conceived, founded and built. In response, Linda has
        orchestrated a campaign of disinformation and retaliation against me seeking to
        publicly undermine and diminish my role in Sequin and impugning my character
        and reputation as a co-founder and principal contributor to Sequin’s success. The
        retaliation and hostile atmosphere has become so toxic that I had to file a lawsuit
        for constructive termination which is publicly available under Index
        #153019/2020 and I have been forced out of the company after 20 years of giving
        it my all to build it to the success that it is today.

        As many of you know, prior to co-founding Sequin with my sister in 1999, I had
        worked for 20 years in fashion jewelry first at Napier Jewelry and then for 17
        years I had the unique opportunity of being the Vice President and Co-Head of
        Product Development in Swank, Inc.’s women’s division. During that time, I
        launched Guess Jewelry with Paul Marciano, Kenneth Cole Jewelry with Kenneth
        Cole and DKNY Jewelry with Donna Karan among many other major national
        brands.

        What you may not know was at the time of Sequin’s formation, I was
        transitioning over from Swank which was in the process of selling its women’s
        jewelry division. Meanwhile, Linda who had been a swimwear and sweater buyer
        at Target, was terminated by Target. While Linda never had any jewelry or
        accessories experience of any sort, she was my best friend and sister and I wanted
        her to be my equal partner to help launch my plan and vision. It seemed a good
        idea to come together as sisters where our plan was to each pursue business lines
        based on our respective careers, Linda would run a shawl and beaded bag
        business and I would start a costume jewelry business. As a financial backer
        withdrew, and while I was charting the course for our soon to launch company,
        my Father was given the Business Plan that my husband and I created for starting
        a jewelry company. To avoid potential complications for Sequin and for me at
        Swank, he told me he would hold my 50% ownership in Sequin in trust for me
        until I came over from Swank. Trusting my Father who is also a lawyer, I went
        along with his direction. I came over from Swank a few months after Sequin’s
        launch. I immediately focused on building the business and bringing my whole
        range of contacts to Sequin which included employees, customers and major
        Asian suppliers. With some money from my Father and a lot of sweat equity,
        Linda and I went forward on developing our business lines. When Linda’s
        beaded bag business quickly flopped, I invited her to help me in the jewelry
        business.

                                                 6
Case 1:20-cv-00062-WES-PAS Document 44 Filed 01/13/21 Page 7 of 30 PageID #: 2538




         Without belaboring the issue, I trusted my family and relied on their assurances
         that my membership interests held by my father would be transferred to me when
         requested. However, he has failed to do so as he has done since 2010 when I first
         involved lawyers to peacefully resolve the matter. With each passing year it
         seemed like the matter would be resolved peacefully and quietly. Ten years later,
         he still refuses even after I commenced the legal action referred to above in 2018.
         My Father and Linda are instead trying to steal my 50% ownership in Sequin.

         I’m very proud of Sequin, the company I founded and built into an incredibly
         successful fashion jewelry business.

         Now you understand why I am reaching out to you in this difficult time to
         respond to the false communication sent by Linda and RJ. I cannot control their
         efforts to demean me and smear my reputation in the industry. However, I will
         not idly sit by in the face of such efforts to damage my reputation and my
         relationship with you. Those relationships are the pride of my business career.
         But for my Father’s refusal to transfer to me what is rightfully mine, I would
         never have to bring any of this un-tawdry in-family fighting to your attention.
         However, it is necessary given that Linda and RJ have set out to intentionally
         deceive you as to what is really going on and the circumstances of my coerced
         departure.

         As I, for the time being, am not working with Sequin, a reality that sadly damages
         my company, I nonetheless wanted to thank you for all that we were able to build
         together over the years. I trust that you will fondly reflect upon the many years of
         our personal and business relationship.

         Be well and I pray each of you and your families remain healthy and safe.

         All the Best,

         Kim

  ECF 30-3; see also FAC ¶ 51. Appended to the email, Kim included copies of the complaints in

  both Renk v. Renk I and Renk v. Renk II. ECF 30-3 at 4-58. Also attached to the email is a one-

  page image characterized by Kim as a “publicity release from 2014,” ECF No. 30-1 at 10, which

  appears to be a copy of page 26 from a publication entitled “Modern Luxury Palm Beach”

  available at “mlpalmbeach.com”; its brief text (attributed to “Carolina Buia”) describes Kim and

  Linda as “the co-owners and co-founders of Sequin.” ECF No. 30-3 at 59.



                                                  7
Case 1:20-cv-00062-WES-PAS Document 44 Filed 01/13/21 Page 8 of 30 PageID #: 2539




         A week after the accused email was sent, on April 13, 2020, Kim filed her Rhode Island

  motion to dismiss based on Colorado River. ECF No. 15. Two weeks later, on April 27, 2020,

  Sequin fired back with the FAC, mooting the Colorado River motion to dismiss. ECF No. 17;

  May 5, 2020 Text Order. Targeting the accused email, the FAC added the two new claims that

  are the subject of the instant motion, Counts V (defamation per se) and VI (tortious interference

  with business relations). FAC at 24-27. Kim responded to the FAC by seeking to stay the

  infringement claims (Counts I-IV) based on Colorado River, while moving to dismiss the new

  defamation and tortious interference Counts for failing to state a claim. ECF Nos. 29 & 30. The

  Court resolved the former motion in Sequin I; the latter motion is now the subject of this report

  and recommendation.

  II.    STANDARD OF REVIEW

         To avoid foundering in the face of a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a

  pleading must allege a plausible entitlement to relief. Ashcroft v. Iqbal, 556 U.S. 662, 678

  (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The plausibility inquiry requires

  the court to distinguish “the complaint’s factual allegations (which must be accepted as true)

  from its conclusory legal allegations (which need not be credited).” Morales-Cruz v. Univ. of

  P.R., 676 F.3d 220, 224 (1st Cir. 2012). Plausibility “means something more than merely

  possible, and gauging . . . plausibility is a context specific job that compels [the Court] to draw

  on [its] judicial experience and common sense.” Zenon v. Guzman, 924 F.3d 611, 616 (1st Cir.

  2019) (internal quotation marks omitted). The Court must determine whether the well-pled facts,

  taken as true, are sufficient to support “the reasonable inference that the defendant is liable for

  the misconduct alleged.” Haley v. City of Boston, 657 F.3d 39, 46 (1st Cir. 2011) (quoting

  Iqbal, 556 U.S. at 678); see McKee v. Cosby, 874 F.3d 54, 59 (1st Cir. 2017) (on motion to



                                                    8
Case 1:20-cv-00062-WES-PAS Document 44 Filed 01/13/21 Page 9 of 30 PageID #: 2540




  dismiss defamation suit, court draws all reasonable inferences in favor of non-moving party). In

  making this assessment, the Court should ignore conclusory statements that do not rest on

  pleaded facts; thus, if an allegation is made on “information and belief,” but the pleader fails to

  supply facts to support it, the allegation may be disregarded. Menard v. CSX Transp., Inc., 698

  F.3d 40, 44-45 & n.5 (1st Cir. 2012). “This is so not only of legal boilerplate (e.g., “conspiracy,”

  “willfully”) but also of assertions nominally cast in factual terms but so general and conclusory

  as to amount merely to an assertion that unspecified facts exist to conform to the legal blueprint.”

  Id. at 45.

          Generally, a motion to dismiss under Fed. R. Civ. P. 12(b)(6) restricts the court to

  consideration only of the facts and authenticated versions of documents that are referenced in or

  attached to the challenged pleading. Giragosian v. Bettencourt, 614 F.3d 25, 27-28 (1st Cir.

  2010). In addition, the Court may consider the entirety of any undisputedly authentic document

  that is integral to the complaint, even though not referenced in or attached to the pleading.

  Clorox Co. P.R. v. Proctor & Gamble Commercial Co., 228 F.3d 24, 32 (1st Cir. 2000); see

  Beddall v. State Street Bank & Trust Co., 137 F.3d 12, 17 (1st Cir. 1998) (when complaint’s

  factual allegations are expressly linked to and dependent upon document whose authenticity is

  not challenged, it merges into pleading and court can review it). However, if a document

  containing allegedly libelous content is considered because it is authentic and integral to the

  claim, its substance is not to be taken as true for purposes of the Fed. R. Civ. P. 12(b)(6)

  analysis. Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159, 167 (4th Cir. 2016). Otherwise, “a

  libel plaintiff would plead himself out of court simply by attaching the libelous writing to his

  complaint.” Id.; see Gant v. Wallingford Bd. of Educ., 69 F.3d 669, 674 (2d Cir. 1995) (libel

  plaintiff may attach accused writing without fear court will deem it true).



                                                    9
Case 1:20-cv-00062-WES-PAS Document 44 Filed 01/13/21 Page 10 of 30 PageID #: 2541




          At the Fed. R. Civ. P. 12(b)(6) phase, the Court may also consider matters of which it

   may take judicial notice, as well as concessions in the plaintiff’s response to the motion to

   dismiss. Arturet-Velez v. R.J. Reynolds Tobacco Co., 429 F.3d 10, 13 n.2 (1st Cir. 2005).

   However, while documents from prior proceedings and the procedural history in the instant case

   may be the subject of judicial notice, such material may be considered only “to establish the fact

   of such litigation and related filings” and “not for the truth of the matters asserted.” Kramer v.

   Time Warner Inc., 937 F.2d 767, 774 (2d Cir. 1991); Little Kids, Inc. v. 18th Avenue Toys, Ltd.,

   C.A. No. 18-533WES, 2020 WL 7264267, at *13 (D.R.I. Dec. 10, 2020) (taking judicial notice

   of procedural travel of case). Similarly, the Court’s prior decision in this case (Sequin I) has not

   yet ripened into the law of the case; therefore, the findings on which it is based may not be taken

   as settled and should not be considered in connection with a Fed. R. Civ. P. 12(b)(6) motion.

   See P.R. Tel. Co. v. San Juan Cable Co. LLC, 196 F. Supp. 3d 207, 231-32 (D.P.R. 2016), aff’d

   sub nom., P.R. Tel. Co. v. San Juan Cable LLC, 874 F.3d 767 (1st Cir. 2017).

          Otherwise, if matters outside the complaint are considered, the motion must be converted

   to one for summary judgment. Rivera v. Centro Medico de Turabo, Inc., 575 F.3d 10, 15 (1st

   Cir. 2009).

   III.   FAC ALLEGATIONS IN COUNTS V AND VI

          For this factual summary, the Court has put on its Fed. R. Civ. P. 12(b)(6) blinders. That

   is, what follows is strictly limited to the FAC, with its well-plead factual allegations stated as

   true as the Rule requires.

          Sequin is a New York City-based jewelry studio founded in 1999 “by the Renk family

   and owned by Richard Renk, Sr., and his daughter, Linda Renk, and his son, Richard Renk, Jr.”

   FAC ¶ 15; see also ¶ 52 (“Sequin was founded by the Renk family as a whole.”). Kim is a Renk



                                                     10
Case 1:20-cv-00062-WES-PAS Document 44 Filed 01/13/21 Page 11 of 30 PageID #: 2542




   family member who is a “disgruntled employee . . . not satisfied with the generous salary she

   received” and “who believes she is entitled to more than she is.” Id. ¶¶ 1, 29. “Adding insult to

   injury,” Kim “initiated an action in New York Supreme Court against her father, sister and

   brother, the owners of Sequin, falsely claiming she is entitled to an unjustified ownership interest

   in Sequin.” Id. ¶ 1. On February 7, 2020, Sequin filed its Rhode Island infringement complaint

   against Kim, as well as its motion for preliminary injunction, and on March 6, 2020, Sequin

   suspended Kim’s employment “as a result of ‘her ongoing and unremedied misconduct in

   Sequin’s workplace,’” while continuing “her generous compensation” (including an apartment

   and a driver); Kim subsequently resigned. Id. ¶¶ 3, 8, 49. In response to Sequin’s filing of the

   Rhode Island action and her suspension, on April 6, 2020, Kim contacted Kohl’s and other

   Sequin’s customers by email, “falsely” claiming: that she “conceived, founded and built Sequin

   and is the reason for its success”; that the atmosphere at Sequin was “‘hostile’ and ‘toxic’”; that

   she was pushed out of Sequin in retaliation for the filing of the New York Supreme Court action;

   that Sequin and its owners are “intentionally deceiv[ing]” their clients; that “it is not the same

   strong team at Sequin”; and that the company is “damaged” without her. Id. ¶¶ 4, 50-54.

          In support of Counts V and VI, Sequin relies on nine specific accused statements drawn

   from Kim’s April 6, 2020, email, which was published “to the merchandising department at

   Kohl’s, Sequin’s biggest customer” and to the merchandising departments of two other “major

   customers” of Sequin (Express, Inc. and Lilly Pulitzer, Inc.). Id. ¶¶ 51, 54. The nine statements

   are as follows:

          1.     “[I]t is not the same strong team at Sequin[.]”

          2.     “Linda and RJ are pushing me out of my company in retaliation for my
                 taking legal action to reclaim my ownership in, Sequin[.]”

          3.     “Sequin, the Company I conceived, founded and built[.]”

                                                    11
Case 1:20-cv-00062-WES-PAS Document 44 Filed 01/13/21 Page 12 of 30 PageID #: 2543




          4.     “Linda has orchestrated a campaign of disinformation and retaliation
                 against me seeking to publicly undermine and diminish my role in
                 Sequin and impugning my character and reputation as a co-founder and
                 principal contributor to Sequin’s success[.]”

          5.     “The retaliation and hostile atmosphere has become so toxic” at Sequin.

          6.     “Sequin, the company I founded and built into an incredibly successful
                 fashion jewelry business[.]”

          7.     “I cannot control [Linda’s and RJ’s] efforts to demean me and smear my
                 reputation in the industry[.]”

          8.     “[I]t is necessary given that Linda and RJ have set out to intentionally
                 deceive you as to what is really going on and the circumstances of my
                 coerced departure[.]”

          9.     I, for the time being, am not working with Sequin, a reality that sadly
                 damages my company[.]”

   Id. ¶ 51. To support the claim that these statements are defamatory per se, the FAC posits that

   Kim was “not the sole founder of Sequin nor the reason for its success. . . . [Kim] is not even an

   owner of Sequin.” Id. ¶ 52. The FAC charges that the email falsely “accuses Sequin and its

   owners of serious violations of their professional duties in a manner that is obviously

   incompatible with the proper conduct of their business, trade or office and thus is defamatory per

   se,” and “expose[s] Sequin to contempt or aversion or induce[s] an unsavory opinion of Sequin

   in the minds of its customers,” damaging Sequin’s relationships with its customers and resulting

   in the “reasonable expectation of loss of current and/or future clients.” Id. ¶¶ 53-54, 57, 87, 91-

   97. As a result of the statements, Sequin claims to have suffered unspecified “substantial

   damages.” Id. ¶ 97.

          In addition to defamation per se, Sequin alleges that Kim tortiously interfered with its

   business relationships. FAC ¶¶ 98-106. Based on the same nine statements, the FAC alleges

   that Sequin’s customer “relationships have been damaged by the doubt that [Kim’s] interference

                                                    12
Case 1:20-cv-00062-WES-PAS Document 44 Filed 01/13/21 Page 13 of 30 PageID #: 2544




   has sewn [sic] . . . about the professional and ethical conduct of Sequin’s business.” FAC ¶ 100.

   In conclusory fashion, Sequin claims that the accused statements have caused “non-economic

   damages, such as damage to its business reputation and standing with its customers” and,

   therefore, it has suffered damages. Id. ¶¶ 105-06.

   IV.     LAW AND ANALYSIS

           A.       Count V – Defamation Per Se

                    1.       Rhode Island Law of Defamation Per Se

           Pursuant to the Rhode Island common law,8 a defamation plaintiff must prove: “(a) a

   false and defamatory statement concerning another; (b) an unprivileged publication to a third

   party; (c) fault amounting at least to negligence on the part of the publisher; and (d) damages,

   unless the statement is actionable irrespective of special harm.” Healey v. New England

   Newspapers, Inc., 555 A.2d 321, 324 (R.I. 1989) (internal quotation marks omitted). Such a

   plaintiff must show that the statement is false and malicious, imputing “conduct which

   injuriously affects a man[’s] reputation, or which tends to degrade him in society or bring him

   into public hatred and contempt.” Burke v. Gregg, 55 A.3d 212, 218 (R.I. 2012). The “of and

   concerning” element of defamation is satisfied if the statement leads “the listener to conclude

   that the speaker is referring to the plaintiff by description, even if the plaintiff is never named or

   is misnamed.” Budget Termite & Pest Control, Inc. v. Bousquet, 811 A.2d 1169, 1172 (R.I.

   2002) (internal quotation marks omitted); see also Sztulman M.D. v. Donabedian, No. PB 09-

   6897, 2015 WL 4590840, at *5 n.2 (R.I. Super. Ct. July 24, 2015) (of and concerning element of

   defamation “is satisfied when [an] ordinary [individual] would have reasonably understood [the]


   8
     The parties agree that Rhode Island common law applies. ECF Nos. 30-1 at 7-11, 19-22; 33 at 9-20 (applying
   Rhode Island common law to defamation and tortious interference claims). In such circumstance, the Court is free
   to “forgo independent analysis and accept the parties’ agreement.” Borden v. Paul Revere Life Ins. Co., 935 F.2d
   370, 375 (1st Cir. 1991).

                                                          13
Case 1:20-cv-00062-WES-PAS Document 44 Filed 01/13/21 Page 14 of 30 PageID #: 2545




   statement [to be] about the particular plaintiff even if never referenced by name”). Whether a

   communication is defamatory is a question of law for the court. Burke, 55 A.3d 218. Truth is an

   absolute defense. Lundgren v. Pawtucket Firefighters Ass’n Local 1261, 595 A.2d 808 (R.I.

   1991).

            The Rhode Island Supreme Court has emphasized that defamation, with its limitation on

   speech, requires the claimant to carry a substantial burden. Burke, 55 A.3d at 219-20. As a

   result, “cases holding that a particular comment is defamatory are few and far between.” Id. at

   220. To illustrate, Burke cites with approval cases from around the country, id., where the

   speech was found to be offensive and egregious, yet not defamatory. E.g., Fram v. Yellow Cab

   Co., 380 F. Supp. 1314, 1329 (W.D. Pa. 1974) (words “paranoid” and “schizophrenic” not

   defamatory); Blomberg v. Cox Enters., Inc., 491 S.E.2d 430, 433 (Ga. Ct. App. 1997) (statement

   that plaintiff is “a silver-tongued devil” not defamatory); Pace v. Rebore, 485 N.Y.S.2d 291, 293

   (N.Y. App. Div. 1985) (statement that plaintiffs used “political clout” to obtain tax exemption

   not defamatory).

            When a defamation plaintiff does not allege special or actual pecuniary damages, its

   claim must meet the higher bar of per se defamation to be viable. Nassa v. Hook-SupeRx, Inc.,

   790 A.2d 368, 374 (R.I. 2002); cf. F.A.A. v. Cooper, 566 U.S. 284, 296 (2012) (“victims of libel

   per quod or slander, are barred from any recovery unless they can first show actual – that is,

   pecuniary or material – harm”). For defamation per se, damages are presumed because the

   “statements are so egregious and reputation shattering that there can be no question that the

   defamed party’s reputation suffered as a result.” Ira Green, Inc. v. Military Sales & Serv. Co.,

   C.A. No. 10-207-M, 2014 WL 12782199, at *6 (D.R.I. Jan. 15, 2014), aff’d, 775 F.3d 12 (1st

   Cir. 2014).



                                                    14
Case 1:20-cv-00062-WES-PAS Document 44 Filed 01/13/21 Page 15 of 30 PageID #: 2546




           To be actionable as defamation per se, the false statement must impute to the claimant:

   “(1) a ‘criminal offense,’ (2) a ‘loathsome disease,’ (3) a ‘matter incompatible with his business,

   trade, profession, or office,’ or (4) a ‘serious sexual misconduct.’” Marcil v. Kells, 936 A.2d

   208, 212 (R.I. 2007) (quoting Restatement (Second) Torts § 570 at 186 (1977)). For defamation

   per se affecting a business, the general rule is that where the publication “imputes insolvency,

   financial embarrassment, unworthiness of credit, or failure in business to a plaintiff, it is libelous

   per se.” Andoscia v. Coady, 99 R.I. 731, 736, 210 A.2d 581, 584 (1965); accord Swerdlick v.

   Koch, 721 A.2d 849, 861 (R.I. 1998) (for statements to qualify as libel per se, publication must

   impute insolvency, financial embarrassment, unworthiness of credit, or failure in business). That

   is, “it is essential that such imputation relate to or affect the plaintiff in his business,” Swerdlick,

   721 A.2d at 861 (quoting Adoscia, 99 R.I. at 736, 210 A.2d at 584), in some way that is

   peculiarly harmful to one engaged in that trade or profession; disparagement of a general

   character that is equally discreditable to all persons is not enough. Marcil, 936 A.2d at 213; see

   Nassa, 790 A.2d at 374 (statements disparaging business person’s “reputation for honesty in his

   business dealings,” if false, “would be slander per se”). A business entity is not defamed by

   communications that may be defamatory to its officers and agents unless the communication also

   reflects discredit on the method by which the entity itself conducts business. Restatement

   (Second) of Torts § 561(a) & cmt. (b) (1977); see Jankovic v. Int’l Crisis Grp., 494 F.3d 1080,

   1089 (D.D.C. 2007) (generally, statement that refers to individual member of organization does

   not implicate organization); N. Shore Pharm. Servs., Inc. v. Breslin Assocs. Consulting LLC,

   491 F. Supp. 2d 111, 128 (D. Mass. 2007) (because entity was “one man operation” and criticism

   of business competence and ethics of its only officer and principal employee discredited both

   him and entity, evidence sufficient to allow jury to determine whether statements were



                                                      15
Case 1:20-cv-00062-WES-PAS Document 44 Filed 01/13/21 Page 16 of 30 PageID #: 2547




   defamatory to entity); VECC, Inc. v. Bank of N.S., 296 F. Supp. 2d 617, 623 & n.4 (D.V.I. 2003)

   (defamation claim by entity based on statement regarding its officer may proceed because

   pleading established that statement implicated creditworthiness of entity, was published to bank

   at which entity was seeking to open account and resulted in the closure of entity’s account).

          “Words alleged to be defamatory must be read in the context of the publication in which

   they appear, taken as a whole.” Lyons v. R.I. Pub. Emps. Council 94, 516 A.2d 1339, 1343 (R.I.

   1986). The accused publication must be considered in its totality, with the verbiage construed in

   its plain and ordinary sense from the point of view of an ordinary reader. See Burke, 55 A.3d at

   219 (where gist of article with erroneous statement permits “an impression of an event that is

   mean-spirited,” and has “inescapably critical tone,” comments are still not defamatory because

   they could not “reasonably be interpreted to have injuriously affected [plaintiff’s] reputation,

   degraded him in society, or brought him into public hatred and contempt”). The court’s analysis

   should begin with the message as a whole, looking at the “gist” or “sting” of the communication,

   McKee, 874 F.3d at 59, 62, and must focus on all the words used, “not merely a particular phrase

   or sentence.” Froess v. Bulman, 610 F. Supp. 332, 340 (D.R.I. 1984) (internal quotation marks

   omitted), aff’d, 767 F.2d 905 (1st Cir. 1985). The allegedly defamatory words should not be

   read in isolation. Burke, 55 A.3d at 218-19 (citing Marcil, 936 A.2d at 213).

          A defamatory publication that consists of a statement in the form of opinion is

   “actionable if and only if it implies the allegation of undisclosed defamatory facts as the basis for

   the opinion.” Alves v. Hometown Newspapers, Inc., 857 A.2d 743, 751 (R.I. 2004) (quoting

   Healey, 555 A.2d at 324). If the facts underlying an expressed derogatory opinion are publicly

   known or disclosed, the opinion is privileged as a matter of law. Id. That is, if “readers will

   understand they are getting the author’s interpretation of the facts presented; they are therefore



                                                    16
Case 1:20-cv-00062-WES-PAS Document 44 Filed 01/13/21 Page 17 of 30 PageID #: 2548




   unlikely to construe the statement as insinuating the existence of additional, undisclosed

   [defamatory] facts.” Beattie v. Fleet Nat. Bank, 746 A.2d 717, 721 (R.I. 2000) (internal

   quotation marks omitted); see McKee, 874 F.3d at 61 (applying Michigan law, “when the

   speaker outlines the facts available to him, thus making it clear that the challenged statements

   represent his own interpretation of those facts and leaving the reader free to draw his own

   conclusion, those statements are generally protected by the First Amendment”) (internal

   quotation marks omitted).

          A court may determine, as a matter of law, whether a statement is a pure opinion or a

   verifiable fact by examining “the totality of the circumstances in which the specific challenged

   statements were made, including the general tenor and context of the conversation.” Piccone v.

   Bartels, 785 F.3d 766, 772 (1st Cir. 2015). When a statement is an opinion based on disclosed

   non-defamatory facts, however dishonest the statement may be, Rhode Island law requires that it

   must be afforded the highest form of protection under the First Amendment. Cullen v. Auclair,

   809 A.2d 1107, 1110-11 (R.I. 2002) (quoting John Stuart Mill, On Liberty 33 (Gryphon eds.

   1992): “If all mankind minus one, were of one opinion, and only one person were of contrary

   opinion, mankind would be no more justified in silencing that one person, than he, if he had the

   power, would be justified in silencing mankind.”). Thus, the statement of an opinion regarding

   the merit of the parties’ positions in a lawsuit is not actionable as defamatory. Alzheimer’s

   Found. of Am., Inc. v. Alzheimer’s Disease & Related Disorders Ass’n, Inc., 796 F. Supp. 2d

   458, 471 (S.D.N.Y. 2011).

          Statements about lawsuits may also implicate the privilege that the Rhode Island

   Supreme Court has recognized for certain communications in connection with judicial

   proceedings. Vieira v. Meredith, 84 R.I. 299, 301, 123 A.2d 743, 744 (1956) (“libelous matter in



                                                   17
Case 1:20-cv-00062-WES-PAS Document 44 Filed 01/13/21 Page 18 of 30 PageID #: 2549




   pleadings filed in judicial proceedings are absolutely privileged where the statements are

   material, pertinent or relevant to the issues therein”); see Francis v. Gallo, 59 A.3d 69, 71 (R.I.

   2013) (“statements made in judicial proceedings are privileged”) (internal quotation marks

   omitted); Ims v. Town of Portsmouth, 32 A.3d 914, 927 (R.I. 2011) (statements made “in the

   context of [or in connection with] a judicial proceeding” are immune). Relatedly, the Rhode

   Island Supreme Court has adopted the “common-law privilege of fair report [that] protects the

   publication of fair and accurate reports of . . . judicial proceedings, even when an individual is

   defamed during the proceeding.” Trainor v. Standard Times, 924 A.2d 766, 771 (R.I. 2007)

   (internal quotation marks omitted). In light of the interplay among these privileges and the

   principle that the statement of an opinion is not defamatory, as applied for example pursuant to

   New York law, a letter that advised donors of the existence of a lawsuit involving two non-profit

   entities, as well as that stated the author’s opinion of the merits of the parties’ positions, was

   found not to be actionable; the libel claim was dismissed. Alzheimer’s Found. of Am., Inc., 796

   F. Supp. 2d at 471 (letter advising donors about lawsuit is both “mere opinion and is not

   defamatory” and is privileged from liability as the “fair and accurate report of a judicial

   proceeding”).

                   2.     Analysis of Viability of Sequin’s Claim of Defamation Per Se

          The Court’s first task is to address Sequin’s attempt (in its brief in opposition to the

   motion, ECF No. 33 at 24) to back-pedal from the text of its pleading, which clearly alleges only

   defamation per se. Doubtless alerted by Kim’s motion to the reality that Rhode Island has set a

   high bar for defamation per se, Sequin now contends that the Court should treat its conclusory

   and speculative allegation in paragraph 97 in the FAC as an adequate factual assertion of actual

   economic harm that establishes special damages. The text of paragraph 97, however, belies the



                                                     18
Case 1:20-cv-00062-WES-PAS Document 44 Filed 01/13/21 Page 19 of 30 PageID #: 2550




   argument; it states only that “Sequin has suffered, and continues to suffer substantial damages,

   including without limitation, the reasonable expectation loss of current and/or future clients.”

   FAC ¶ 97. This paragraph is devoid of any facts permitting the inference that Sequin has

   actually lost business because of the accused statements. It is precisely the quality of pleading –

   a boilerplate allusion to unspecified facts in conformity to a legal blueprint – that Twombly/Iqbal

   instructs is not enough for plausibility. See Menard, 698 F.3d at 44-45; cf. Ims, 32 A.3d at 927

   (under Rhode Island law, “damage to one’s reputation does not qualify as the special injury to

   support a claim for malicious prosecution”). Sequin has sued Kim for defamation per se. The

   Court declines to analyze the pleading as if actual “special or pecuniary damages” had been

   plausibly plead. See generally Nassa, 790 A.2d at 374.

          The second threshold matter that the Court must address is what the Court may consider

   in connection with Sequin’s Fed. R. Civ. P. 12(b)(6) motion, beyond what is in the FAC. First, it

   is clear that the Court can and should consider the entirety of the accused email (with its three

   attachments); it is unambiguously referenced in the FAC; it is integral to the claim; and the

   parties agree that the version proffered by Kim (ECF No. 30-3) is authentic and should be

   considered. See Clorox Co. P.R., 228 F.3d at 32. The Court also may take judicial notice of the

   fact of the filing of Renk v. Renk I and Renk v. Renk II, the content (but not the truth) of the

   filings in those cases, as well as the procedural history in this case. See Kramer, 937 F.2d at 774;

   Little Kids, 2020 WL 7264267, at *13.

          The other document with which the Court has struggled is the communication to Kohl’s

   (n.5 supra) written by Linda and RJ purportedly as an “innocuous notice to their customers of

   [Kim’s] leave of absence.” ECF No. 33 at 19. In the briefing of this motion to dismiss, Kim

   alleged, and Sequin admitted, that Kim wrote the accused email “[i]n response” to Linda’s and



                                                    19
Case 1:20-cv-00062-WES-PAS Document 44 Filed 01/13/21 Page 20 of 30 PageID #: 2551




   RJ’s Kohl’s communication, making it integral to Sequin’s defamation claim. ECF No. 30-1 at

   8; ECF No. 33 at 19. Consistently, the accused email states that it was written because

            [M]any of Sequin’s clients have reached out to me after receiving an
            embarrassing and awkward communication recently sent to you by my sister,
            Linda Renk, and brother, RJ Renk, concerning my relationship with Sequin and
            falsely suggesting that I had reason to take a “leave of absence”.

   ECF No. 30-3 at 2. At the hearing, Sequin confirmed that the copy of this communication which

   Kim placed in the record is authentic. The problem is that the FAC tells a story that is different

   from the factual sequence that Sequin acknowledged in its brief. The pleading specifically

   alleges that Kim wrote the accused email “in response to [the District of Rhode Island complaint

   and the motion for preliminary injunction] and the suspension of her employment [with

   Sequin].” FAC ¶ 4. Contrary to Sequin’s representations to this Court, the FAC (which was

   verified by Linda under oath)9 omits that it was Sequin itself that initiated communication with

   its customers to explain Kim’s departure after she was suspended as an employee. Because the

   Court must treat the FAC’s version of events as true, the communication sent by Linda and RJ to

   Kohl’s and other Sequin customers will not be considered in connection with this Fed. R. Civ. P.

   12(b)(6) motion.10

            Turning to the merits, the Court’s analysis begins by focusing on what is the message of

   the accused email “as a whole, before considering individual statements [Sequin] has

   challenged.” McKee, 874 F.3d at 62. The gist or sting of the email may be briefly summarized:


   9
     This troubling truth gap between Sequin’s representations to the Court and Linda’s verification echoes the Court’s
   finding in Sequin I that the FAC verified by Linda is “replete with omission of material facts and misleading
   representations.” Id. at *12. Nevertheless, this prior finding may not be considered in connection with the current
   Fed. R. Civ. P. 12(b)(6) motion. P.R. Tel. Co., 196 F. Supp. 3d at 231-32. Instead, for purposes of the pending
   motion, the well-pled facts in FAC are accepted as true.
   10
      With the Kohl’s communication falling outside of the scope of a Fed. R. Civ. P. 12(b)(6) review, the Court has not
   considered Kim’s argument based on Ponticelli v. Mine Safety Appliance Co., 104 R.I. 549, 551-52, 247 A.2d 303,
   305-06 (1968), and progeny, that the accused email is her privileged response to the Kohl’s communication made
   for the purpose of protecting her own interest arising from her relationship with the recipient.

                                                            20
Case 1:20-cv-00062-WES-PAS Document 44 Filed 01/13/21 Page 21 of 30 PageID #: 2552




   Kim is communicating with a person (E.E.), with whom she purports to have a “personal and

   business relationship” of many years’ duration, to explain that, contrary to an “embarrassing and

   awkward” communication E.E. had been sent by Linda and RJ, Kim did not take a health-based

   leave of absence but rather had been forced out of Sequin by her sister and brother. ECF No. 30-

   3 at 2-3. The email states that it was written to correct the record “[i]n response to [E.E.’s] kind

   and heartfelt concerns about [Kim’s] health.” Id. at 2. The balance of the text of the email

   exposes E.E. to the Renks’ “tawdry in-family fighting,” including a summary of Kim’s

   disagreements with Linda, RJ and her father over their respective contributions to Sequin. Id. at

   2-3. Kim describes herself as a Sequin “co-founder” with her sister but also states that she is not

   an owner because her father failed to transfer her interest to her despite assurances that he would

   do so. Id. In addition to stating her own beliefs about what happened, Kim summarizes the

   contrary positions taken by Linda and RJ, attaches the pertinent complaints and supplies the Case

   Index numbers permitting E.E. to follow-up, including to read any material in either electronic

   case file that Linda, RJ or Sequin may have filed in opposition to Kim’s allegations. In the

   email, Kim expresses her belief that she gave her “all to build [Sequin into] the success that it is

   today,” and that, without her, “it is not the same strong team at Sequin.” Id. at 2. And she

   hyperbolically characterizes how shabbily she believes her siblings and father have treated her.11

   These derogatory statements are all targeted at Kim’s family members – a classic case of “airing

   [the Renks’] dirty laundry.” See generally Guilfoile v. Shields, 913 F.3d 178, 184 (1st Cir. 2019)

   (“airing . . . dirty laundry” may be basis for defamation and tortious interference claims brought

   by persons targeted).


   11
      For example, Kim accuses her sister and brother of “orchestrating a campaign of disinformation and retaliation
   against [her]”; of creating a “hostile atmosphere [that became] so toxic that [she] had to file [Renk v. Renk II]”; of
   making “efforts to demean and smear [her] reputation”; and of setting “out to intentionally deceive [E.E.] as to what
   is really going on and the circumstances of [her] coerced departure.” ECF No. 30-3 at 2, 3.

                                                             21
Case 1:20-cv-00062-WES-PAS Document 44 Filed 01/13/21 Page 22 of 30 PageID #: 2553




              As to Sequin, the gist of the email is benign, if not positive. For example, Kim describes

   Sequin as having a “strong team,” albeit one that is not the “same” with Kim’s departure. ECF

   No. 30-3 at 2. The email refers to Sequin as an “incredibly successful fashion jewelry business,”

   repeatedly adverting to “Sequin’s success,” albeit attributing that success significantly to her

   own contribution for reasons summarized in the email and detailed in the attached pleadings. Id.

   at 2, 3. The email closes with thanks to E.E. for what she and Kim were “able to build together

   over the years,” and with Kim’s belief that her “not working with Sequin,” “for the time being,”

   is a “reality that sadly damages my company.” Id. at 3. The email does not say or imply that

   Sequin will fail or be less successful without Kim; it simply set out Kim’s beliefs (with a detailed

   explanation of the foundation for the beliefs) that the “team” will not be the same, expressly

   addressing E.E. as someone Kim hopes will “fondly reflect upon the many years of [their]

   personal and business relationship.” Id. Viewed from this holistic perspective, the email’s gist is

   not defamatory per se (indeed, not defamatory at all) as to Sequin.

              For the FAC’s detailed allegations, Sequin claims that it was defamed per se by this

   email because the email falsely states or implies: “Sequin is engaged in matters incompatible

   with the proper conduct of its business, trade, or office; Sequin has misrepresented its business

   structure and ownership; Sequin is deceiving its customers; and Sequin is no longer the same

   company and will not be successful without [Kim].” FAC ¶ 87. In support of these conclusory

   allegations, the FAC lays out counter facts ostensibly to establish that the email is false and

   defamatory. FAC ¶ 52.

              Regarding Sequin’s business conduct and the accusation of deceit,12 the FAC asserts that

   Kim was suspended due to misconduct and that it is false to say that she was pushed out by her


   12
        Regarding Sequin’s business conduct and the accusation of deceit, the specific accused statements are:


                                                              22
Case 1:20-cv-00062-WES-PAS Document 44 Filed 01/13/21 Page 23 of 30 PageID #: 2554




   family for taking legal action. FAC ¶¶ 42, 52. The problem is that the email does not try to hide

   that the stated reason for Kim’s suspension was misconduct – to the contrary, the relevant

   portion of the actual text of the suspension letter is quoted in one of the attachments to the

   email.13 Relatedly, the FAC alleges that “Sequin’s owners are consummate professionals and

   treat their customers, in addition to their employees, with the utmost care” and that Sequin has

   not and does not “intentionally deceive” its customers.” FAC ¶ 52. The email is not

   inconsistent. While it is scathingly critical of Linda, RJ and their father in their familial

   treatment of their sister/daughter, Kim, accusing them of demeaning her, smearing her

   reputation, retaliating against her and creating a hostile atmosphere so toxic to her that she filed

   Renk v. Renk II, it does not critique Sequin’s owners’ business ethics generally nor does it say

   that Sequin deceives its customers or mistreats its employees nor does it otherwise reflect

   discredit on the manner in which Sequin conducts its business. See generally Restatement

   (Second) of Torts § 561(a) & cmt. (b). Rather, the email charges that Linda and RJ (not Sequin)

   deceived E.E. solely “as to what is really going on and the circumstances of [Kim’s] coerced

   departure.” ECF No. 30-3 at 3. That is, in accusing her sister and brother of deceit, Kim is clear

   in telling E.E. that she (Kim) is upset that Linda and RJ told E.E. that Kim was taking a leave,

   when the reality was that Kim had been involuntarily suspended by a letter charging her with




           x        “The retaliation and hostile atmosphere has become so toxic” at Sequin.

           x        “I cannot control [Linda’s and RJ’s] efforts to demean me and smear my reputation in the
                    industry[.]”

           x        “[I]t is necessary given that Linda and RJ have set out to intentionally deceive you as to
                    what is really going on and the circumstances of my coerced departure[.]”

   FAC ¶ 51.

   13
      The suspension letter is quoted in the Renk v. Renk II complaint, which was attached to the email. ECF No. 30-3
   at 51 ¶¶ 73-74.

                                                            23
Case 1:20-cv-00062-WES-PAS Document 44 Filed 01/13/21 Page 24 of 30 PageID #: 2555




   misconduct. The email neither says nor permits the inference that Sequin is engaged in

   deceiving its customers. Therefore, these statements are not actionable as to Sequin.

              Regarding Sequin’s structure and ownership,14 the FAC alleges that Kim is not the “sole

   founder of Sequin” and that it was founded by “the Renk family as a whole.” FAC ¶ 52.

   However, the email is not inconsistent in that it states that Kim was a “co-founder,” explaining

   that Sequin was “co-found[ed] with my sister in 1999.” ECF No. 30-3 at 2, 3. The email also

   describes Kim’s father as having a role in Sequin’s founding, while the attached pleadings

   describe the involvement of RJ. Similarly, the FAC alleges that “[Kim] is not even an owner of

   Sequin.” FAC ¶ 52. Again, the email is not inconsistent – Kim acknowledges that she is not an

   owner and describes in detail her reasons for believing that she is entitled to be an owner,

   including a copy of the pleading and a citation to the electronic docket of Renk v. Renk I, where

   that issue is actively being litigated. Thus, the FAC’s allegation that the email falsely states that

   Sequin misrepresented its business structure and ownership fails because it is simply inaccurate.

              Regarding Sequin’s success,15 the FAC alleges that Kim is “certainly not . . . the reason

   for [Sequin’s] success” and that it is “attributed to the drive, hard work, and passion of [Linda]


   14
        Regarding whether Sequin misrepresented its ownership and structure, the specific accused statements are:

              x        “Linda and RJ are pushing me out of my company in retaliation for my taking legal
                       action to reclaim my ownership in, Sequin[.]”

              x        “Sequin, the Company I conceived, founded and built[.]”

   FAC ¶ 51.
   15
        Regarding whether Sequin is successful, the specific accused statements are:

              x        “Linda has orchestrated a campaign of disinformation and retaliation against me seeking
                       to publicly undermine and diminish my role in Sequin and impugning my character and
                       reputation as a co-founder and principal contributor to Sequin’s success[.]”

              x        “Sequin, the company I founded and built into an incredibly successful fashion jewelry
                       business[.]”
   FAC ¶ 51.

                                                              24
Case 1:20-cv-00062-WES-PAS Document 44 Filed 01/13/21 Page 25 of 30 PageID #: 2556




   and her father and brother and the number of employees under their management.” FAC ¶ 52.

   The email similarly touts Sequin’s success and sets out (supported by detailed facts) the basis for

   Kim’s belief that she is a “principal contributor to Sequin’s success.” ECF No. 30-3 at 2. At

   worst, the FAC alleges that Sequin is a success despite Kim’s “misconduct,” FAC ¶ 52, while the

   email accuses Linda of orchestrating a campaign to diminish Kim’s role at Sequin and exposes

   E.E. to the Renk family disagreement with Kim claiming she is more important to Sequin’s

   success than Linda and Linda claiming she is more important to Sequin’s success than Kim.

   What is significant for Sequin’s defamation claim is what Linda and Kim agree on – whoever

   was responsible, Sequin was and is a success. These statements are not defamatory as to Sequin.

              Regarding whether Sequin is the “same company,”16 the FAC alleges that Kim was an

   employee receiving “generous compensation,” who was “treat[ed] . . . with care and respect in

   the office, industry and public at large.” FAC ¶ 52. Then on March 6, 2020, Kim was

   suspended due to misconduct; after she was suspended, she resigned from Sequin. FAC ¶ 49.

   The FAC further alleges that Sequin is a success, which is attributable to Linda, RJ, their father,

   and “the number of employees under their management.” FAC ¶ 52. Boiled down to its essence,

   the FAC alleges that Kim had been an employee and part of the “strong” Sequin “team,” and

   then she was not; therefore, the FAC effectively concedes the truth of the email’s claim that the

   “team” is not the same in that Kim is no longer a part of it. Nevertheless, Sequin argues, and the

   Court agrees, that Kim’s stated belief that “it is not the same strong team at Sequin” permits the

   reader to understand that Kim believes that the Sequin team is not as strong without her.


   16
        Regarding whether Sequin is the “same,” the specific accused statements are:

              x        “[I]t is not the same strong team at Sequin[.]”

              x        “I, for the time being, am not working with Sequin, a reality that sadly damages my
                       company[.]”
   FAC ¶ 51.

                                                               25
Case 1:20-cv-00062-WES-PAS Document 44 Filed 01/13/21 Page 26 of 30 PageID #: 2557




   Importantly, the email contains exhaustive detail not only regarding what Kim believes was her

   contribution to Sequin, but also stating the contrary positions taken by her siblings and father.

   Indeed, both the email’s text and its attachments are explicit that other Renk family members

   disagree that Kim made a positive contribution, believing instead that Kim engaged in “ongoing

   and unremedied misconduct” while at Sequin. ECF No. 30-3 at 51 ¶¶ 73-74. Therefore, the

   email clearly contains the material to allow E.E. to examine for herself Kim’s belief about the

   significance of her departure from Sequin, in context and mindful of the Renk family crossfire.

   See McKee, 874 F.3d at 64 (potentially derogatory statements published with detailed backup as

   to foundation for belief not actionable). As such, these statements are opinions that are not

   actionable.

          At bottom, the dominant theme of the accused email is the statements by Kim of her

   opinions regarding the non-defamatory facts that Sequin was founded by the Renk family and

   that the family is now being ripped apart by toxic litigation among family members, who are

   attacking each other through privileged filings in judicial proceedings. See Alzheimer’s Found.

   of Am., Inc., 796 F. Supp. 2d at 471 (statement that opponent’s legal claim in lawsuit is

   “baseless” is “mere opinion and is not defamatory”); Viera, 84 R.I. at 301, 123 A.2d at 744

   (libelous matter in pleadings absolutely privileged). Otherwise, Sequin’s contention that the

   email suggests to the reader that Sequin itself generally mistreats its employees and lies to its

   customers is overly broad and does not accurately reflect either the language or the context of the

   contested statements. See Burke v. Gregg, 55 A.3d at 219 (reviewing context of communication

   in totality of circumstances). Rather, read holistically as the Rhode Island Supreme Court

   requires, the accused email fails to state an actionable claim of defamation on behalf of Sequin in

   that its allegedly false and derogatory statements of fact (as opposed to statements of belief or



                                                    26
Case 1:20-cv-00062-WES-PAS Document 44 Filed 01/13/21 Page 27 of 30 PageID #: 2558




   opinion with the foundational facts disclosed) are not reasonably capable of being understood as

   “of and concerning” Sequin. See Budget, 811 A.2d at 1172. Nor does the email contain any

   statements of fact or permit factual inferences that – as to Sequin – are so “egregious and

   reputation shattering” as to amount to defamation per se, nor does the email accuse Sequin of

   engaging in “improper conduct . . . in [its] profession or business.” Ira Green, Inc., 2014 WL

   12782199, at *6 (internal quotation marks omitted).

              Because the FAC fails plausibly to plead defamation, never mind defamation per se, I

   recommend that Count V be dismissed for failure to state a claim; further, I do not recommend

   that the Court permit an amendment to the FAC in an attempt to recast Count V as a claim for

   mere defamation (as opposed to defamation per se).

              B.         Count VI – Tortious Interference with Sequin’s Business Relations

                         1.    Rhode Island Law of Tortious Interference

              To state a claim of tortious interference with business relations based on Rhode Island

   common law,17 Sequin must plausibly allege:

                (1) the existence of a business relationship or expectancy, (2) knowledge by
                the interferor of the relationship or expectancy, (3) an intentional act of
                interference, (4) proof that the interference caused the harm sustained, and (5)
                damages to the plaintiff.

   Mesolella v. City of Providence, 508 A.2d 661, 669-70 (R.I. 1986). “Malice, in the sense of

   spite or ill will, is not required; rather legal malice – an intent to do harm without justification –

   will suffice.” Id. Sequin must show an intentional and improper act of interference. La

   Gondola, Inc. v. City of Providence, 210 A.3d 1205, 1221 (R.I. 2019).

              For a tortious interference claim to survive a motion to dismiss, the pleading must

   plausibly allege facts to support the fourth and fifth elements – that the interference caused actual


   17
        See n.8 supra.

                                                       27
Case 1:20-cv-00062-WES-PAS Document 44 Filed 01/13/21 Page 28 of 30 PageID #: 2559




   harm resulting in concrete damages. See Emrit v. Universal Music Grp., Inc., C.A. No. 13-181-

   ML, 2013 WL 3730423, at *2 (D.R.I. July 12, 2013) (interference claim fails, inter alia, because

   plaintiff did not plausibly allege that interference by defendant caused the harm sustained); Ira

   Green, Inc. v. Military Sales & Serv. Co., C.A. No. 10-207-M, 2012 WL 2178984, at *3 (D.R.I.

   June 13, 2012) (because counterclaim cited specific vendor relationships impacted by

   interference and alleged that two vendors were lost, resulting in actual damages, motion to

   dismiss denied). For example, in Burke, the Rhode Island Supreme Court considered a claim for

   interference with prospective contractual relations, based on the allegation that the defamatory

   statements interfered with “prospective business clients” by damaging the business’s image in

   the public eye, which resulted in a loss of business. Burke, 55 A.3d at 222. Despite applying

   Rhode Island’s more plaintiff-friendly Rule 12(b)(6) standard, the court, among other things,

   held that without any allegation of a specific causal link between the statements and even one

   specific lost business relationship, the pleading was purely speculative and must be dismissed.

   Id.; see Ims, 32 A.3d at 926 (despite proof of employment relationship, plaintiff failed to

   demonstrate existence of employment contract; therefore, claim for tortious interference with

   contractual relations failed); Fed. Auto Body Works, Inc. v. Aetna Cas. & Sur. Co., 447 A.2d

   377, 380 (R.I. 1982) (vague reference to unnamed customers who failed to come to autobody

   repair business due to defendant’s actions insufficient to prove harm caused by interference).

   Consistent with Burke, courts in Rhode Island and elsewhere are generally skeptical when a

   plaintiff tries to recycle a failed defamation claim into a claim under a different label. See, e.g.,

   Mullane v. Breaking Media, Inc., 433 F. Supp. 3d 102, 113 (D. Mass. 2020) (“tortious

   interference claims are simply recycled versions of his defamation claim and cannot succeed”),

   appeals docketed, Nos. 20-1061, 20-1062, 20-1080 (1st Cir. Jan. 16, 2020); Trainor, 924 A.2d at



                                                     28
Case 1:20-cv-00062-WES-PAS Document 44 Filed 01/13/21 Page 29 of 30 PageID #: 2560




   769 n.1 ( “many cases from other jurisdictions have held that one may not breathe life into an

   otherwise doomed defamation claim by re-baptizing it as a different cause of action”); Henry v.

   Media Gen. Operations, Inc., No. PC-2014-2837, 2018 WL 1732327, at *5, 13 (R.I. Super. Ct.

   Apr. 4, 2018) (citing Trainor and dismissing false light, intentional and negligent infliction of

   emotional distress claims as “rebaptized” failed defamation claims).

                  2.      Analysis of Viability of Sequin’s Claim of Tortious Interference

          Sequin’s tortious interference claim fails because of the insufficiency of its conclusory

   pleading of the fourth and fifth elements required by Rhode Island law. The FAC vaguely

   alleges that Sequin’s customer “relationships have been damaged by the doubt that [Kim’s]

   interference has sewn [sic] . . . about the professional and ethical conduct of Sequin’s business.”

   FAC ¶ 100. Pleading on information and belief with no reference to specific facts, Sequin claims

   that Kim used improper means “with respect to customers of Sequin, and has thereby caused

   Sequin to lose accounts, contracts, business, businesses relationships and/or revenue” as well as

   that, but for Kim’s interference, companies would have continued to do business with Sequin.

   FAC ¶¶ 103-04. In conclusory fashion, Sequin asserts that this conduct has caused “non-

   economic damages, such as damage to its business reputation and standing with its customers”

   and, therefore, it has suffered “substantial damages.” Id. ¶¶ 105-06. This is unadulterated

   speculation. Burke, 55 A.3d at 222. With no allegation of any specific business relationship

   actually harmed as a result of the accused email and no allegation of actual damages, Sequin’s

   claim falls well short of the specificity required to nudge the claim “across the line from

   conceivable to plausible.” Cardigan Mountain Sch. v. N.H. Ins. Co., 787 F.3d 82, 88 (1st Cir.

   2015) (citing Twombly, 550 U.S. at 556).

          I recommend that Court VI be dismissed for failure to state a claim.



                                                    29
Case 1:20-cv-00062-WES-PAS Document 44 Filed 01/13/21 Page 30 of 30 PageID #: 2561




   V.     CONCLUSION

          For the reasons set forth above, I recommend that the Court grant Defendant Kimberly

   Renk’s motion to dismiss Counts V-VI. ECF No. 30. Any objection to this report and

   recommendation must be specific and must be served and filed with the Clerk of the Court

   within fourteen (14) days of its receipt. See Fed. R. Civ. P. 72(b)(2); DRI LR Cv 72(d). Failure

   to file specific objections in a timely manner constitutes waiver of the right to review by the

   district judge and the right to appeal the Court’s decision. See United States v. Lugo Guerrero,

   524 F.3d 5, 14 (1st Cir. 2008); Park Motor Mart, Inc. v. Ford Motor Co., 616 F.2d 603, 605 (1st

   Cir. 1980).


   /s/ Patricia A. Sullivan
   PATRICIA A. SULLIVAN
   United States Magistrate Judge
   January 13, 2021




                                                    30
